                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
SHAWN MURPHY,

                         Plaintiff,
      v.                                          Case No. 16-cv-1462-pp

NICOLE KAMPHUIS, JAMES MUENCHOW,
CARLA HARTMAN, BRIAN FOSTER,
STEVEN SCHMIDT, KRISTINA DEBLANC AND
WISCONSIN DEPARTMENT OF CORRECTIONS,

                        Defendants.
______________________________________________________________________________

  ORDER DENYING PLAINTIFF’S MOTION FOR ORDER FOR LEGAL LOAN,
TO PRESERVE VIDEO FEED AND TO MAKE SURE INMATES HAVE ACCESS
    TO LEGAL LIBRARY (DKT. NO. 36), DENYING WITHOUT PREJUDICE
 PLAINTIFF’S MOTION TO APPOINT COUNSEL (DKT. NO. 38), DENYING AS
  MOOT PLAINTIFF’S MOTION FOR EXTENSION OF TIME (DKT. NO. 39),
    DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION TO APPOINT
 COUNSEL (DKT. NO. 42), AND GRANTING PLAINTIFF’S MOTION TO FILE
  SUMMARY JUDGMENT AND FOR DISCOVERY TO START (DKT. NO. 43)
______________________________________________________________________________

      Plaintiff Shawn Murphy is a state prisoner representing himself. He filed

an amended complaint, alleging that the defendants violated his rights under

the Americans with Disabilities Act and the Rehabilitation Act, and that they

denied him access to the courts. Dkt. No. 21.

      On June 11, 2018, the court issued an order screening the amended

complaint, permitting him to procced on the following claims: (1) that

defendants Muenchow, Kamphuis and Foster repeatedly failed to make

reasonable accommodations for his disabilities, resulting in a lack of

meaningful access to the courts; (2) that defendants Schmidt and DeBlanc



                                        1
failed to contact the ADA Coordinator to get the plaintiff help for his disability;

and (3) that defendants Kamphuis, Muenchow and Hartman denied him access

to the courts when they denied his requests for accommodations and denied

his request for legal loan, resulting in the inability to petition the Wisconsin

Supreme Court regarding his criminal case. Dkt. No. 30 at 8-9. Since then, the

plaintiff has filed several motions.

II.   Plaintiff’s Motions to Appoint Counsel (Dkt. Nos. 38, 42)

      The plaintiff has filed two motions to appoint counsel. Dkt. Nos. 38, 42.

In the first motion, the plaintiff states that he was born with severe limitations

in that the language center of his brain did not develop properly. Dkt. No. 38 at

1. He describes some of the challenges this limitation has caused him over the

years, id. at 1-4, describes accommodations that would help him, id. at 4-5,

and contends that the defendants’ failure to recognize and accommodate his

disability violates his rights, id. at 7-10. In the plaintiff’s second motion to

appoint counsel, he states that he cannot afford an attorney, that his

limitations will greatly limit his ability to litigate, and that the issues involved

in this case are complex and will require significant research and investigation.

Dkt. No. 42 at 1. He again contends that that the defendants have failed to

recognize and accommodate his disability. Id. at 4. The plaintiff does state that

Waupun’s ADA Coordinator Aimee Wilson approved an ADA accommodation for

him on September 12, 2018, in the form of extra law library time, but he says

that the accommodation was not workable because it did not provide him with

enough time to do his work. Id. at 6-8.


                                          2
      In a civil case, the court has the discretion to recruit counsel for

individuals unable to afford one. Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir.

2013); 28 U.S.C. §1915(e)(1); Ray v. Wexford Health Sources, Inc., 706 F.3d

864, 866-67 (7th Cir. 2013). First, however, the plaintiff must make reasonable

efforts to hire counsel on his own. Pruitt v. Mote, 503 F.3d 647, 653 (7th Cir.

2007). Generally, to show the court that he has tried to find a lawyer on his

own, the court requires a plaintiff to contact at least three attorneys, and to

provide the court with (1) the attorneys’ names, (2) their addresses, (3) the date

and the way the plaintiff attempted to contact them, and (4) the attorneys’

responses.

      After the plaintiff demonstrates that he has made a reasonable attempt

to find an attorney on his own, the court will decide “whether the difficulty of

the case—factually and legally—exceeds the particular plaintiff’s capacity as a

layperson to coherently present it.” Navejar, 718 F.3d at 696 (citing Pruitt, 503

F.3d at 655). The court looks, not only at a plaintiff’s ability to try his case, but

also at his ability to perform other “tasks that normally attend litigation,” such

as “evidence gathering” and “preparing and responding to motions.” Id.

“[D]eciding whether to recruit counsel ‘is a difficult decision: Almost everyone

would benefit from having a lawyer, but there are too many indigent litigants

and too few lawyering willing and able to volunteer for these cases.’” Henderson

v. Ghosh, 755 F.3d 559, 564 (7th Cir. 2014) (quoting Olson v. Morgan, 750

F.3d 708, 711 (7th Cir. 2014)).




                                          3
      Previously, the court determined that the plaintiff had made a reasonable

attempt to find an attorney on his own by contacting fifteen attorneys. Dkt. No.

15 at 12. In its June 11, 2018 order, however, the court denied without

prejudice the plaintiff’s motion to appoint counsel, stating that

      [b]ased on the plaintiff’s filings, the court still finds that the plaintiff
      is able to proceed on his own at this stage. The plaintiff has filed an
      amended complaint, as directed by the court. He also has filed
      several other motions and supporting documents. Based on these
      filings, the court finds that the plaintiff has a good grasp of the facts
      of his case, and that he has the ability to present his claims to the
      court.

         The court understands that the plaintiff says he has a severe
      learning disability, which makes it difficult for him to litigate.
      Despite this disability, however, the plaintiff has demonstrated the
      ability to present his arguments and claims understandably. The
      court will deny without prejudice the plaintiff’s most recent motion
      to appoint counsel.

Dkt. No. 31 at 12-13.

      Since the court’s June 11, 2018 order, the plaintiff has filed several

motions and other documents which demonstrate that he can proceed on his

own despite his alleged limitations. He continues to demonstrate the ability to

advocate for himself and, as stated below, has asked the court if he can

proceed to conduct discovery and file a motion for summary judgment. See

Dkt. No. 43. Given this, the court will deny without prejudice the plaintiff’s

motions to appoint counsel.

II.   Plaintiff’s Motion for Order for Legal Loan, to Preserve Video Feed
      and to Make Sure Inmates Have Access to Legal Library (Dkt. No. 36)

      The plaintiff has asked the court to issue an order requiring the

institution to allow him to use an institution legal loan so that he can make


                                           4
copies of his health records. Dkt. No. 36 at 1. He also asks the court to help

him preserve video feed of staff harming him from “seg control cell A201.” Id. at

2. This appears to be the same request to preserve video feed that the plaintiff

made previously, and that the court denied on July 11, 2018. See Dkt. No. 35

at 2-3. The plaintiff has not offered any reason for the court to reconsider its

prior order denying his request. Therefore, the court will deny the motion for

the reasons it explained in that order.

        Regarding a legal loan, the court’s July 11, 2018 order addressed that

request, too, stating that

               [t]he court will not issue such an order at this time. As the
        court told the parties in its order screening the amended complaint,
        the parties are not allowed to begin discovery—collecting documents
        and information from each other—until after the court enters a
        scheduling order setting deadlines for completing discovery and
        filing dispositive motions. Dkt. No. 30 at 14. Once the defendants
        have answered the amended complaint, the court will issue a
        scheduling order. At that time, the parties may start discovery
        (where one party asks for information or documents from the other
        party), and the plaintiff may ask the defendants for documents if he
        cannot get them on his own. If he cannot get them from the
        defendants, he may file a motion to compel discovery and/or he may
        file a motion asking the court to order that he be provided with the
        documents.

Dkt. No. 35 at 3.

        The defendants have answered the amended complaint. Dkt. No. 37. The

court will issue a scheduling order at the same time it enters this order, which

will allow the parties to begin exchanging discovery. For the reasons it

explained in its prior order, the court will deny the plaintiff’s request for a legal

loan.



                                          5
III.   Plaintiff’s Motion for Extension of Time (Dkt. No. 39)

       The plaintiff has filed a motion for extension of time to file an opposition

to the defendants’ answer (in which they state that the court should dismiss

the amended complaint). Dkt. No. 39. The rules do not allow a plaintiff to

“respond” to a defendant’s answer to a complaint. The next step in the

litigation is for the parties to exchange discovery. The court will deny the

plaintiff’s request for an extension of time as unnecessary.


IV.    Plaintiff’s Motion to File Summary Judgment and for Discovery to
       Start (Dkt. No. 43)

       The plaintiff has filed a request to start discovery so that he can file a

motion for summary judgment. Dkt. No. 43. As it noted above, the court is

issuing a scheduling order at the same time it enters this order. The scheduling

order will set deadlines for the completion of discovery and a deadline for filing

dispositive motions. The court will grant the plaintiff’s motion.

V.     Conclusion

       The court DENIES the plaintiff’s motion for order for a legal loan, to

preserve video feed and to make sure inmates have access to legal library. Dkt.

No. 36.

       The court DENIES WITHOUT PREJUDICE the plaintiff’s motion to

appoint counsel. Dkt. No. 38.

       The court DENIES AS UNNECESSARY the plaintiff’s motion for

extension of time. Dkt. No. 39.




                                          6
      The court DENIES WITHOUT PREJUDICE the plaintiff’s motion to

appoint counsel. Dkt. No. 42.

      The court GRANTS the plaintiff’s motion to file summary judgment and

for discovery to start. Dkt. No. 43.

      Dated in Milwaukee, Wisconsin this 17th day of December, 2018.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                         7
